NUMBER 13-21-00220-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


         IN RE MCCOY CORPORATION AND ERIK DELGADILLO


                        On Petition for Writ of Mandamus.


                           ORDER OF ABATEMENT

              Before Justices Longoria, Hinojosa, and Tijerina
                             Order Per Curiam

       Relators McCoy Corporation and Erik Delgadillo and real party in interest Israel

Gutierrez have filed a joint motion to abate this original proceeding on grounds that the

“parties are engaged in discussions to resolve the subject of this proceeding without

further Court ruling.” The parties request that we abate this matter for at least twenty-one

days and until further order of this Court.

       The Court, having examined and fully considered the joint motion to abate this

original proceeding, is of the opinion that the joint motion should be granted. Accordingly,
we grant the joint motion to abate, and we order this original proceeding abated until

further order of this Court. We direct relators to file an appropriate motion with the Court

within thirty days advising the Court of the status of this original proceeding.



                                                                PER CURIAM



Delivered and filed on the
31st day of August, 2021.




                                              2